Unaudited Condensed Interim Consolidated Financial Statements (Expressed in Thousands of Canadian Dollars) For the nine months ended September 30, 2011 and 2010 Extorre Gold Mines Limited Condensed Interim Consolidated Statement of Financial Position (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) September 30, 2011 December 31, 2010 Assets Current Cash and cash equivalents (Note 7) $ $ Amounts receivable and prepaid expenses Due from related party (Note 14) 2 22 Property and equipment (Note 8) Mineral properties (Note 9) $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 14) 63 88 Shareholders’ Equity Share capital (Note 10) Contributed surplus (Note 13) Deficit ) ) Accumulated other comprehensive loss ) ) $ $ Contractual Obligations
